Exhibit MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 1-408-616-4192 Kasey.Holman@SiliconImage.com INVESTOR CONTACT: David H. Allen Investor Relations – Silicon Image, Inc. Phone: 1-408-616-4003 David.Allen@SiliconImage.com SILICON IMAGE REPORTS SECOND QUARTER 2 SUNNYVALE, Calif., July 24, 2008 Silicon Image, Inc. (Nasdaq: SIMG), a leader in semiconductors and intellectual property for the secure storage, distribution and presentation of high-definition content, today reported financial results for its second quarter ended June 30, 2008. Revenue for the second quarter of 2008 was $70.1 million, compared to $67.1 million for the first quarter of 2008 and $79.8 million for the second quarter of 2007. GAAP net loss for the second quarter of 2008 was $0.5 million, or $0.01 per diluted share, compared to a GAAP net loss of $0.6 million, or $0.01 per diluted share, for the first quarter of 2008 and GAAP net income of $4.4 million, or $0.05per diluted share, for the second quarter of 2007. Non-GAAP net income for the second quarter of 2008 was $5.0 million, or $0.07 per diluted share, compared to $3.4 million, or $0.04 per diluted share, for the first quarter of 2008 and $8.5 million, or $0.10 per diluted share, for the second quarter of 2007. Non-GAAP net income excludes stock-based compensation expense and amortization of intangible assets. A reconciliation of GAAP and non-GAAP items is provided in a table immediately following the Condensed Consolidated Statements of Operations. “Our financial results for the second quarter marked continued progress toward our targeted financial goals for 2008,” said Steve Tirado, Silicon Image’s president and chief executive officer. “We are particularly pleased with another strong gross margin performance this quarter at
